DETAILED ACTION
Introduction
This office action is in response to applicant’s amendments filed 6/1/2022. Claims 1-14 and 18-21 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/1/2022, regarding the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) rejection of claims 1-14 and 18 have been fully considered but they are not persuasive. 
More specifically, applicant argues, 
“Applicants submit that the term “vector” may refer to a one-dimensional matrix. Accordingly, by way of example, the phrase “a worker operates a machine C” could represent a vector in which each letter, and space, is a respective value with a corresponding index in the vector. Thus, contrary to the Examiner’s assertions, the phrase “a worker operates a machine C” may be represented as a vector.”
However, the Examiner notes that the applicant states, “[0048] where for example, semantic vectors are "a worker operates a machine C," "a worker produces products” and "a machine has a fault", where "operate", "produce" and "has" are relations therebetween.”
The Examiner notes, nothing in the cited section is a phrase converted into a one-dimension matrix representation. A word phrase is a word phrase and is not a one-dimensional matrix. A one-dimensional matrix is a one-dimensional matrix (i.e. [3, 4], or it’s transpose). The Applicant’s arguments interject what a vector may refer to and then appears to try to find an interpretation in order to overcome the rejection in light of arguments not supported by the original disclosure. The original disclosure, cites explicitly that ‘semantic vectors are “a worker operates a machine C,”…’. There is no matrix in the recited phrase. There is no vector in the recited phrase. There is no quantity that has both a magnitude and a direction in the recited phrase. Although it is possible to take the phrase and generate a vectorized representation of the phrase, that is not what the applicant teaches nor claims. The Examiner notes, that the phrase could be converted, as in Word2Vec, wherein a conversion is initiated, such that the phrase now has a vector representation. However, this is not taught in the disclosure. What is taught in the disclosure is “vector 1”, or a “semantic vector” is “a worker operates a machine C,”. The Examiner’s position is that is not a vector by any standard or well-known definition of a vector (minus any conversion or representation generation). 
The applicant teaches the phrase is the semantic vector. Until the applicant shows how the direct statement, “semantic vectors are “a worker operates a machine C”,…”   is deemed a vector, the rejection remains. The Examiner notes the applicant’s arguments with to paragraphs [0046-0048] do not clarify the issues. 
Applicant further argues, with respect to the 35 USC 101 rejection, “Therefore, amended claim 1 is at least directed to an improved method that overcomes the deficiencies of the conventional devices and methods discussed above to at least identify a correlation between any semi-structured file and a domain semantic model to extract relevant data instances. Accordingly, the features of claim 1, as a whole, integrate the alleged judicial exception into a practical application, and thus, claim 1 is not directed to a judicial exception. Therefore, Applicants respectfully submit that claim 1 is subject-matter eligible.”
However, the Examiner notes, claim 1 ends in a comparison step. The Examiner notes, that the 2019 Revised Patent Subject Matter Eligibility Guidance explicitly details in the Revised Step 2A, that in the event the claim recites a judicial exception, it is not eligible if the exception is not integrated into a practical application of the exception. Claim 1 ends in a comparison step that provides absolutely no concrete output or practical application of the exception. The output, could be ones and zeros, a plus or negative, a comparison with no output, but simply the fact that 1 is compared to 2 and no output or practical application of the compared result is ever materialized. Therefore, the applicant clearly seeks a drafting effort designed to monopolize the exception.
The Examiner further notes, the dependent claims do not clearly rectify the issues at hand, wherein even in the expatiation of the comparison and matching steps, and extracting to a database (which is deemed added extra-solution activity to the judicial exception, wherein the applicant does not link nor clearly tie in the judicial exception to a practical application within the claims), does not sufficiently overcome the current prong 2 considerations for overcoming the 35 USC 101 rejection. The applicant must clearly, in the independent claim, tie the exception, as discussed in the rejection below, to a practical application in a manner that is more than extra-solution activity (such as extracting data to a database, which should also probably be re-worded for sake of clarity, as in one would send data to a database, or extract it from a database, and not extract it to a database, for sake of confusion of where it is being extracted from, such that it is from the semi-structured file and the database? Or just the semi-structure file, i.e. “extract words to a sentence/database/etc., the words of a file”…becomes unclear). The Examiner notes, in its entirety, the claim (including claim 3) does not clearly overcome the 35 USC 101 rejection.
Applicant further argues, with respect to the 35 USC 102 rejection, 
“Stratogiannis does not disclose or fairly suggest at least, “converting the ontology-based semantic model into a characteristic vector set, characteristic vectors of the characteristic vector set representing classes and attributes of an ontology and a relation between the attributes.” Stratogiannis may describe an ontology including a hierarchy of classes. Stratogiannis is silent, however, regarding “converting” the ontology (alleged to correspond to the claimed “ontology-based semantic model”) “into a characteristic vector set,” as is the case with the claimed “ontology-based semantic model.” On the contrary, Stratogiannis describes constructing a vector for the document, rather than for the ontology. Therefore, Stratogiannis does not disclose or fairly suggest at least, “converting the ontology-based semantic model into a characteristic vector set, characteristic vectors of the characteristic vector set representing classes and attributes of an ontology and a relation between the attributes,” as recited by claim 1.”
However, the Examiner notes, the applicant’s arguments and assessment of the prior art is incomplete, wherein the applicant states that the on the contrary, Stratogiannis describes constructing a vector for the document, but does not note the features of the document, nor what the document consists of, which is clearly the ontological, hierarchical feature set of information, wherein the document is written in an ontology, such that the conversion into the vector results in the characteristic vector set representing classes and attributes of an ontology and a relation between the attributes (pages 335-336, starting at section III, Fig. 2, see his document description). Therefore, the applicant’s arguments are incomplete and as they do not take into consideration the full and complete teachings and disclosure of Stratogiannis, they are deemed non-persuasive. 
The applicant’s remaining arguments are based on the above non-persuasive arguments and are deemed non-persuasive as well. 
Claim Rejections - 35 USC § 112
Claims 1-14 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
More specifically, applicant claims “a semantic model instantiation method, comprising: 
receiving an ontology-based semantic model, parsing the semantic model and converting the semantic model into a characteristic vector set, characteristic vectors of the characteristic vector set representing classes and attributes of an ontology and a relation between the attributes; 
importing a semi-structured file, and converting the semi-structured file into a key word vector based on a semantic vector of the semantic model; and 
comparing a correlation between the semantic vector of the semantic model and the key word vector, and identifying a key word vector corresponding to the semantic vector of the semantic model.”.
In the applicant’s specification page 11, the applicant teaches “[0048] where for example, semantic vectors are "a worker operates a machine C," "a worker produces products” and "a machine has a fault", where "operate", "produce" and "has" are relations therebetween.”
The Examiner notes, the phrase “a worker operates a machine C,” does not appear to be a vector in any interpretation of the word vector. Wherein a vector is defined as a quantity having a direction as well as magnitude, or a matrix having a row or column. The Examiner notes the discussed semantic vector is neither of these. Furthermore, the applicant teaches of having multiple vectors such as a characteristic vectors which include semantic vectors and characteristic vectors (which is confusing, because a characteristic vector is a characteristic vector, and the Examiner does not see how or why a characteristic vector would include both of a semantic vector and itself), key word vectors. 
The Examiner notes, the keyword vector on page 14 appears to be in matrix form, and designates two rows, of which the Examiner notes has multiple interpretations, such as a weight or term frequency attached to the particular key word, and in matrix form, for example 2 rows x N columns. However, applicant states on page 11, “Specifically, each vector includes class name, vector name and a relation therebetween.” Then proceeds to give an example of one of the semantic vectors, “(class name, vector 1, vector 2…vector N, relation 1, relation 2…relation M).” The Examiner notes the original disclosure does not teach nor clearly explains how the taught/example semantic vectors, which are just phrases, not in any matrix form or quantity having magnitude and direction, are indeed vectors. Nor does the applicant make clear how each vector, which must include a class name, vector name and relation therebetween, is related to a single semantic vector “a worker operates a machine C”, which is supposed to comprise a class name, a vector name and a relationship therebetween, wherein the Examiner fails to locate this teaching in the specification. Furthermore, Fig. 2 of the applicant’s original disclosure, which on page 11, is taught as an ontology (yet not taught as an “ontology-based semantic model” does not appear to teach how the Fig. 2 information is converted into the characteristic vectors, which include both semantic vectors (i.e. “a worker operates a machine C”) and characteristic vectors. The Examiner further is unable to identify the class name, and vector name from the original disclosure (i.e. class name, from Fig. 2, “product model” or a sub class such as “Manpower”). 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “vector” in claim 1 is used by the claim to mean a phrase such as “a worker operates a machine C,” while the accepted meaning is “a matrix, or a quantity having direction as well as magnitude.” The term is indefinite because the specification does not clearly redefine the term. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to the abstract idea of collecting and comparing information. 
More specifically, in claim 1, “a semantic model instantiation method, comprising: 
receiving an ontology-based semantic model;
 parsing the ontology-based semantic model and converting the ontology-based semantic model into a characteristic vector set, characteristic vectors of the characteristic vector set representing classes and attributes of an ontology and a relation between the attributes; 
importing a semi-structured file, and converting the semi-structured file into a key word vector based on a semantic vector of the ontology-based semantic model; and 
comparing a correlation between the semantic vector of the semantic model and the key word vector, and identifying a key word vector corresponding to the semantic vector of the ontology-based semantic model.
 The abstract idea, under step 1 of the subject matter eligibility test (see Alice v. Mayo below), of gathering information, analyzing it and displaying certain results of the collection and analysis are all steps of organizing, analyzing and comparing that can be implemented by a human on a sheet of paper and writing a report of the differences. Furthermore, the Examiner notes the first and second set of content is known content information, thus collecting and comparing known information and producing a result of the newly identified information is also deemed and abstract idea. Under revised step 2A (2019 PEG) the Examiner notes, there is nothing sufficiently claimed that integrates the judicial exception into a practical application. Wherein after the comparison, a key word is identified, which does not provide any information significantly more than the judicial exception or abstract idea. 
The use of a general purpose computer to implement the abstract idea does not render the claims statutory. The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than: recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry, with respect to claims 8 and 18. Regarding the dependent claims below, the “further comprising” limitations, which are an extension of the comparison only further extend the abstract idea. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea as discussed above, such that the claims produce a practical application with respect to the judicial exception and amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The dependent claims 2-7, 9-14 and 18-21 fail to overcome the 35 U.S.C. 101 rejection directed towards independent claim 1 as discussed above, and thus, are also directed towards non-statutory subject matter (see Federal Register, Vol. 79, No. 241, December 16, 2014, Page 74624; and Alice Corp., 134 S. Ct. at 2359; and Digitech Image Tech. LLC v. Electronics for Imaging, Inc.-organizing and manipulating information through mathematical correlations, 758 F.3d 1344 (Fed Cir. 2014), Electric power group-collecting, analyzing and displaying certain results, and Classen-Collecting and comparing known information).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stratogiannis et al. (Stratogiannis, Advancing the terminological classification of semi-structured documents).
As per claim 1, Stratogiannis teaches a semantic model instantiation method, comprising: 
receiving an ontology-based semantic model (pages 335-336-section III-his parsing, “ontology” as the semantic model); 
parsing the ontology-based semantic model and converting the ontology-based semantic model into a characteristic vector set, characteristic vectors of the characteristic vector set representing classes and attributes of an ontology and a relation between the attributes (pages 335-336-section III-his parsing, “ontology” as the semantic model, wherein the semantic model is converted into a vector set, comprising classes, attributes and relations/roles between the attributes, his document comprising the ontological features used in the conversion to vectors, in the vectorization of the document); 
importing a semi-structured file, and converting the semi-structured file into a key word vector based on a semantic vector of the ontology-based semantic model (ibid, section V-including structured and unstructured information, as the semi-structured file, and corresponding lexical tokens and vectors as the key word vectors, based on the semantic vector); and 
comparing a correlation between the ontology-based semantic vector of the semantic model and the key word vector, and identifying a key word vector corresponding to the ontology-based semantic vector of the semantic model (ibid-pages 336-337 section VI, and section III paragraph 2, his instance classified into the identified key word vector “sweater” corresponding to the semantic vector of the semantic model-Fig. 3-as defined by the ontology, classes, subclasses and values as the corresponding confidence values as the vector).
As per claim 4, Stratogiannis teaches the semantic model instantiation method of claim 1, wherein the ontology includes classes, attributes and a relation between the attributes (ibid-Figs. 2, 3 pages 335-336-his ontology comprising classes, attributes and a relation/roles, “has technique”, “has material” etc. see section III class discussion).
As per claim 5, Stratogiannis teaches the semantic model instantiation method of claim 1, wherein the semi-structure file is a form file (ibid-see his semi-structured file/document as his form file, page 335), and the importing of the semi-structured file, and he converting of the semi-structure file includes determining a header position of the form file, and identifying a data division of the form file (ibid-Stratogiannis, Fig. 2 including his data division of the form and header position).
As per claim 19, Stratogiannis teaches the semantic model instantiation method of claim 1, wherein the semantic vector indicates a first class among the classes of the ontology, another semantic vector and a first relation (ibid, see paged 335, 336, his ontology, corresponding semantic vector produced from the document and relation and corresponding classes, Fig. 2, wherein the vectorized document produces the first class among the classes of the ontology).
As per claim 20, Stratogiannis teaches the semantic model instantiation method of claim 19, wherein the other semantic vector indicates the attributes of the ontology, the first relation being the relation between the attributes (ibid, see paged 335, 336, his ontology, corresponding semantic vector produced from the document and relation, Fig. 2, wherein the vectorized document produces relations between attributes, via his semantic parts in the ontology of the document).
As per claim 21, Stratogiannis teaches the semantic model instantiation method of claim 1, wherein the characteristic vector set includes the semantic vector (ibid-his vector constructed for each document producing the characteristic vector set, which includes the semantic vectors see section A and B, his vectors and input discussion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stratogiannis as applied to claim 1 above, and further in view of Castells et al. (Castells, An adaptation of the Vector-Space Model for Ontology-Based Information Retrieval).
As per claim 2, Stratogiannis teaches the semantic model instantiation method of claim 1, further comprising, after receiving and before the importing: 
[matching a near-synonym of a word of the semantic vector based on the semantic vector of the ontology-based semantic model], wherein after importing the semi-structured filed, the converting of the semi- structured file into the key word vector is based on the semantic vector of the ontology-based semantic model [and the near-synonym thereof] (ibid-Stratogiannis-page 336 section V and VI-his vector for tokens/keywords, based on the semantic vector).
Stratogiannis lacks explicitly teaching that which Castells teaches matching a near-synonym of a word of the semantic vector based on the semantic vector of the ontology-based semantic model (Castells, page 264-column 2, last paragraphs-page 265 section 3.2-column 1-his synonym to word matching); 
wherein after importing the semi-structured filed, the converting of the semi- structured file into the key word vector is based on the semantic vector of the  ontology-based semantic model and the near-synonym thereof (ibid-Castells section 3.2 and 3.3, pages 264-265-his document having word, converted into keyword vectors, based on semantic vector classification of the ontology).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Stratogiannis and Castells to combine the prior art element of keyword identification as taught by Stratogiannis with synonym expansion as taught by Castells as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be identifying a correct keyword based on synonyms (ibid-Castells, section 3.2 page 265).
As per claim 3, Stratogiannis teaches the semantic model instantiation method of claim 1, further comprising:
extracting instance data [to a database], the instance data being of the semi-structured file of the key word vector corresponding to the semantic vector (ibid-page 336 section V-his extracted instances).
Castells teaches the lacking limitation, extracting instance data to a database, of the semi-structured file of the key word vector corresponding to the semantic vector (ibid-Castells, page 265, Fig 2 and section 3.3-his RDF KB and Document base, comprising instance data, key word vectors corresponding to semantic vector).  
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Stratogiannis and Castells to combine the prior art element of keyword identification as taught by Stratogiannis with the generation of a knowledge base as taught by Castells as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be identifying a correct keyword based and processing queries based on the keywords(ibid-Castells, section 3.3 and 4 page 265-266).
As per claim 6, Stratogiannis with Castells make obvious the semantic model instantiation method of claim 1, wherein comparing of the correlation further comprises:
executing multiple correlation computing methods based on the semantic vector, a synonym lexicon and the key word vector to obtain multiple correlation values to compare a correlation of the semantic vector and the key word vector, weighing the multiple correlation values to construct a correlation matrix (ibid-Castells, page 265 section 3.2, 3.3, Fig. 2-his weighting annotations and document keyword vectors, annotated ontology and synonyms for the semantic vector and synonyms as the synonym lexicon); and screening out parameter mapping to identify the key word vector corresponding to the semantic vector (ibid-Castells, page 265 section 3.2, 3.3, Fig. 2-his weighting annotations and document keyword vectors, annotated ontology and synonyms for the semantic vector and synonyms as the synonym lexicon);
wherein the parameter mapping shows a matched key word vector and semantic vector (ibid-pages 266, 267 section 4.2- as the parameter mapping in his document vector comprising keyword vectors matched to semantic vectors).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stratogiannis in view of Castells as applied to claim 6 above, and further in view of Fan et al. (Fan, KeyOnto: A Hybrid Knowledge Retrieval Model in Law Semantic Web).
As per claim 7, Stratogiannis with Castells make obvious the semantic model instantiation method of claim 6, but lack explicitly teaching that which Fan teaches, wherein the correlation matrix is constructed according to:

    PNG
    media_image1.png
    53
    228
    media_image1.png
    Greyscale

wherein M.sub.ij. is a correlation, O is a semantic vector, k is a key word vector, w.sub.q. is a weight, Sim.sub.q. is a correlation algorithm, and i, j,q are natural numbers (pages 181-182-his keyword-concept correlation matrix, “M” see his weight, concept, keyword, and terms matrix, and similarity algorithm page 182, including “M” and Sim algorithm).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Stratogiannis and Castells with Fan to combine the prior art element of keyword identification as taught by Stratogiannis with the generation of a knowledge base as taught by Castells with the correlation matrix as taught by Fan as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be identifying a correct keyword based and processing queries based on the keywords and corresponding term/document relevance (ibid-Castells, section 3.3 and 4 page 265-266, Fan page 183 column 1-see his relevance discussion, based on similarity).
Claims 8, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stratogiannis in view of Brenner et al. (Brenner, US 11,238,109).
As per claim 8, claim 8 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Stratogiannis with Brenner make obvious a semantic model instantiation system, comprising:
a processor (Brenner-teaches the lacking element, Fig. 13, his processor, ); and
a memory coupled with the processor, the memory storing instructions enabling an electronic apparatus to execute actions when being executed by the processor, and the actions comprising (ibid-Brenner-teaches the lacking element, Fig. 13 his memory, C.35 lines 37-C.36 line 7-his instructions):
receiving an ontology-based semantic model, parsing the  ontology-based semantic model and converting the  ontology-based semantic model into a characteristic vector set, characteristic vectors of the characteristic vector set representing classes and attributes of an ontology and a relation between the attributes (ibid-see claim 1, Stratogiannis corresponding and similar limitation),
importing a semi-structured file, and converting the semi-structured file into a key word vector based on a semantic vector of the ontology-based semantic model (ibid), and
comparing a correlation between the semantic vector and the key word vector, and identifying a key word vector corresponding to the semantic vector of the ontology-based semantic model (ibid).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Stratogiannis and Brenner to combine the prior art element of keyword identification as taught by Stratogiannis with system as taught by Brenner as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be identifying a correct keyword using a computing platform/system (ibid-Brenner C.35).
As per claims 11 and 12, the claims set forth limitations similar to claims 4 and 5, respectively, and are therefore rejected under similar reasons and rationale. 
As per claim 18, claim 18 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer readable medium is deemed to embody the method, such that Stratogiannis teaches with Brenner makes obvious a non-transitory computer readable medium, storing a computer executable instruction, the computer executable instruction enabling at least one processor to execute the method of claim 1, when being executed (see claim 1, method as taught by Stratogiannis, Brenner-teaches the lacking element of a non-transitory computer readable medium, C.35 lines 37-C.36 line 7-his instructions and computer readable medium).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Stratogiannis and Brenner to combine the prior art element of keyword identification as taught by Stratogiannis with computer readable medium as taught by Brenner as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be identifying a correct keyword using a computing platform/system with corresponding instructions (ibid-Brenner C.35).
Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stratogiannis in view of Brenner as applied to claim 8 above, and further in view of Castells.
As per claims 9, 10 and 13, the claims set forth limitations similar to claims 2, 3 and 6 and are thus rejected under similar reasons and rationale. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stratogiannis in view of Brenner in view of Castells as applied to claim 13 above, and further in view of Fan et al.
As per claim 14, the claim set forth limitations similar to claim 7 and is thus rejected under similar reasons and rationale.
Conclusion
Applicant's amendment necessitated the ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
6/14/2022